                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DEMOND O’NEIL PARKER,

           Petitioner,

v.                                             Civil Action No. 5:18CV169
                                                                  (STAMP)
FREDERICK ENTZEL, Warden,

           Respondent.


                    MEMORANDUM OPINION AND ORDER
                 AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE

                           I.   Procedural History

     The pro se1 petitioner, Demond O’Neil Parker, filed a petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241.2           ECF No.

1.   The petitioner is currently incarcerated at FCI Hazelton in

Bruceton   Mills,   West    Virginia.     In   his   petition,   petitioner

challenges the validity of his conviction from the Western District

of Virginia.3   ECF No. 1.        Specifically, petitioner alleges that



     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
     2
      This Court notes that the magistrate judge’s report and
recommendation erroneously states “Jennifer Saad, Warden” in the
case caption. Upon review of the petition and the docket, this
Court finds that the case caption is correctly styled as Warden
Entzel as the respondent.
     3
      This Court notes that the magistrate judge’s report and
recommendation erroneously states “Western District of Texas” once
in the introduction paragraph, but then correctly cites to the
Western District of Virginia throughout the remainder of the report
and recommendation.
his    conviction     under      Count       Sixteen      stems      from    a   duplicitous

indictment in violation of his rights under the Fifth Amendment.

ECF No. 1 at 5.        For relief, the petitioner requests this Court

“vacate [his] conviction and sentence on Count Sixteen, then

dismiss the indictment with prejudice.” Id. at 8. Petitioner also

requests his “conviction be vacated on Count One, and it be

remanded for a re-trail.”              Id.

         This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure        2.   Magistrate        Judge      Mazzone          issued   a   report   and

recommendation (ECF No. 8) recommending that the petitioner’s

petition (ECF No. 1) be denied and dismissed without prejudice for

lack of jurisdiction.            ECF No. 8 at 7-8.              The petitioner did not

file     objections    to     the      report      and    recommendation.           For   the

following reasons, this Court affirms and adopts the report and

recommendation in its entirety.

                                 II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo    review    of    any    portion         of    the    magistrate     judge’s

recommendation to which objection is timely made.                            As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”      28 U.S.C. § 636(b)(1)(A).               Because the petitioner did not

file      any    objections      to    the     report         and    recommendation,      the


                                               2
magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”               28 U.S.C.

§ 636(b)(1)(A).

                             III.    Discussion

      In   his   report   and    recommendation,         the   magistrate    judge

correctly noted that in the instant case, “[a]lthough Petitioner

has   raised     the   savings    clause,    he   is     not   entitled    to   its

application.”      ECF No. 8 at 7.         The magistrate judge determined

that the claims raised by the petitioner do not remotely satisfy

the savings clause and are clearly allegations that could or should

have been raised on appeal or in his first § 2255 motion.                 Id.   The

magistrate judge states that “[e]ven if Petitioner satisfied the

first and third elements of Jones4, the crimes for which he was

convicted   remain     criminal    offenses,      and    therefore,   he    cannot

satisfy the second element of Jones.”                   Id.    Upon review, the

magistrate judge concluded that “because Petitioner attacks the

validity of his conviction and fails to establish that he meets the

Jones requirements, he is unable to satisfy the § 2255 savings

clause to seek relief under § 2241.”              Id.     Thus, the magistrate

judge recommended that the petitioner’s petition (ECF No. 1) be

denied and dismissed without prejudice because this Court lacks

jurisdiction to entertain the same.           Id.




      4
       In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

                                       3
     Upon   review,     this    Court   finds   no    clear   error   in    the

determinations    of   the     magistrate   judge    and   thus   upholds   his

recommendation.

                               IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 8) is AFFIRMED and ADOPTED in its

entirety.   Accordingly, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DENIED and DISMISSED

WITHOUT PREJUDICE.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.      Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.               See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.            Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.




                                        4
DATED:   May 30, 2019



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                          5
